Case: 1:19-cv-02214-BYP Doc #: 17 Filed: 02/20/20 1 of 1. PageID #: 92




PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MICHAEL D. SLAY,                                )
                                                )     CASE NO. 1:19CV2214
               Plaintiff,                       )
                                                )
               v.                               )     JUDGE BENITA Y. PEARSON
                                                )
BLUESTEM BRANDS, INC., etc.,                    )
                                                )
               Defendant.                       )     ORDER OF DISMISSAL



       The Court has been informed by Plaintiff’s Notice of Settlement (ECF No. 16) that the

parties have reached a settlement. Therefore, the docket shall be marked “settled and dismissed

without prejudice.”

       On or before March 23, 2020, the parties shall submit a proposed and executed

Stipulation and Order of Dismissal with Prejudice, which, if approved, shall supersede this order.

       The Telephonic Status Conference set for February 21, 2020 is cancelled.



       IT IS SO ORDERED.


 February 20, 2020                             /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge
